In the United States Court of Federal Claims
                                     No. 20-1481C
                              (Filed: December 21, 2022)
***************************************
JONATHAN H. THOMASSEE,                *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                       ORDER
       On December 20, 2022, Plaintiff filed its notice pursuant to RCFC 52.2(e). See
Notice (ECF 41). Plaintiff’s case was decided to his satisfaction by the Air Force Board
for Correction of Military Records (AFBCMR). Id. On that basis, in accordance with
Rule 52.2(d) of the Rules of the United States Court of Federal Claims (RCFC),
Plaintiff requests that the Court dismiss this case with prejudice. Id. Pursuant to
Defendant’s Rule 52.2 Notice (ECF 39), the decision by the AFBCMR is satisfactory
to the Defendant and the Defendant agrees that no further Court proceedings are
required in this case.
      The Clerk of Court is directed to ENTER final judgment DISMISSING
Plaintiff’s complaint with prejudice, pursuant to RCFC Rule 52.2(d). The parties shall
bear their own costs.

      IT IS SO ORDERED.
                                               s/ Stephen S. Schwartz
                                               STEPHEN S. SCHWARTZ
                                               Judge